Citation Nr: 9919495	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-14 533	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
January 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision by the RO which denied service connection for 
residuals of a head injury.


REMAND

In April 1997, the veteran's representative submitted a VA 
Form 9 (substantive appeal form) and indicated that the 
veteran wanted an RO hearing.  In May 1997, the RO received 
another VA Form 9 from the veteran, on which he indicated 
that he wanted a Travel Board hearing.  The veteran presented 
testimony at a May 1997 RO hearing.  In May 1999, the 
veteran's claim was transferred to the Board.  In June 1999, 
the Board requested clarification from the veteran as to 
whether he still wanted a Board hearing.  In June 1999, the 
veteran responded and indicated that he wanted a Travel Board 
hearing.  Such Travel Board hearing should be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1998).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures. 



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









